Stephens, J.,
dissenting.
“Either party in any civil cause, and the defendant in any criminal proceeding, . . may except to any sentence, judgment, or decision. . . Such bill of exceptions shall specify plainly the decision complained of, and the alleged error.” (Italics mine.) Civil Code, § 6139.
If the bill of exceptions be true, and contain a valid assignment of error presenting a question within the jurisdiction of this court, and does not fall within the exceptions mentioned in Pelham Mfg. Co. v. Scaife, cited and referred to in headnote 2, and being the first bill of exceptions presented to the trial judge after the rendition-of the judgment or sentence complained of, the trial judge should by mandamus absolute be ordered to certify to the bill of exceptions, in order that the merits of the questions presented in the valid assignment of error may be determined by this court in the manner regularly provided by law.
The bill of exceptions before us assigns error upon the sentence upon the ground that it “was contrary tp law, was cruel and unusual ; was in violation of article 1, paragraph 9, of the constitution’ of Georgia, prohibiting cruel and unusual punishment.” Whatever may be the merits of the question here raised, the assignment of error is good and presents a question for determination. It is well settled that this court will entertain a direct bill of exceptions to a final judgment even though no objection was made to its rendition in the court below. Epping v. Columbus, 117 Ga. 264 (10) (43 S. E. 803); Kelly v. Strouse, 116 Ga. 874 (8 c) (43 S. E. 280) ; Wyly v. Burnett, 43 Ga. 438 (2).
The constitutional amendment of 1916 fixing-the jurisdiction of this court provides that the Court of Appeals shall have certain jurisdiction except in “cases that involve the construction of the Constitution of the State of Georgia or of the United States, or *508treaties between the United States and foreign governments; [and] . . cases in which the constitutionality of any law of the State of Georgia or of the United States is drawn in question.” So far as this assignment of error is concerned, the applicant does not seek to raise any question as to the constitutionality of any law of the State of Georgia or of the United States, nor does he raise a question that involves the construction of the constitution of this State in the sense in which the expression “construction of the constitution” is here used. Under the constitutional amendment of 1906 creating the Court of Appeals, which was in this respect substantially the same as the above-quoted language from the amendment of 1916 now fixing the jurisdiction of this court, this provision was construed by this court in the case of Fews v. State, 1 Ga. App. 122 (58 S. E. 64), where the following language was used by Judge Powell: “The constitutional amendment creating this court provides, that ‘Where, in a case pending in the Court of Appeals, a question is raised as to the construction of a provision of the constitution of this State or of the United States, or as to the constitutionality of an act of the General Assembly of this State, and a decision of the question is necessary to the determination of the ease, the Court of Appeals shall so certify to the Supreme Court, and thereupon a transcript of the record shall be transmitted to the Supreme Court, which, after having afforded to the parties an opportunity to be heard thereon, shall instruct the Court of Appeals on the question so certified, and the Court of Appeals shall be bound by the instruction so given/ Acts 1906, p. 26. It will be seen from the above that, since the question presented in'this case does not involve the constitutionality of an act of the General Assembly, it must appear that it raises a question as to the construction of a provision of the constitution, before this court is required to certify it to the Supreme Court. A ease that involves merely the applicability of a concededly unambiguous clause of the constitution to a given state of facts raises no question of construction. Likewise, where a clause in the constitution has been construed by the Supreme Court as having a certain meaning and intendment, and such fixed judicial construction is unchallenged, there is still no question raised as to the construction of a clause of the constitution. The excerpt from the constitutional amendment creating this court, quoted above, is also to be construed in pari *509materia with another provision in the same law, that ‘The decisions of the Supreme Court shall bind the Court of Appeals as. precedents.’ Therefore, if the identical question of construction has been before the Supreme Court, and that court has judicially given a construction to the clause in question, it. is unnecessary to certify and to continue to certify such a question to the Supreme Court every time a party may seek to raise it.” See Cox v. State, 19 Ga. App. 289 (91 S. E. 422) ; Atkins v. State, 7 Ga. App. 202 (66 S. E. 479); Tilton v. State, 5 Ga. App. 60 (.62 S. E. 651).
The section of the constitution of this State which the applicant, in his assignment of error, refers to has been construed by the Supreme Court of Georgia as being a limitation upon legislative authority. See Whitten v. State, 47 Ga. 301; Plain v. State, 60 Ga. 284; Loeb v. Jennings, 133 Ga. 796 (67 S. E. 101, 18 Ann. Cas. 376); Allen v. Jennings, 134 Ga. 338 (67 S. E. 883). As this clause of the constitution has “been construed by the Supreme Court as having a certain meaning and intendment, and such fixed judicial construction is unchallengfed, [and as] there is. still no question raised as to the. construction of a clause of the constitution,” a question is presented in the bill of exceptions for determination by this court. That this court would be compelled, upon an inquiry into the merits of the question presented by this assignment of error, to decide against the applicant’^ contention does not affect his right, under the repeated rulings of the Supreme. Court and of this court, to have his bill of exceptions certified and the case brought regularly to this court, where the question' can be decided upon the bill of exceptions after a hearing, rather than upon an’ application for mandamus without an opportunity to be heard.
The cases of Willis v. Felton, 119 Ga. 634 (46 S. E. 857), and Rawlins v. Mitchell, 127 Ga. 24 (55 S. E. 958), relied upon in the majority opinion, relate to a bill of exceptions presented, to the trial judge after the case had already been once reviewed in the appellate court upon'a former bill of exceptions. Such cases have always been regarded as exceptions to the general rule requiring a mandamus to compel the trial judge to certify to a first bill of-exceptions when it speaks the truth and contains a valid assignment of error. The question seems to me to be settled by Taylor v. Reese, 108 Ga. 379 (33 S. E. 917), where it was held that upon a- presentation to the trial judge of a first bill of exceptions, which was *510true and contained a valid assignment of error, the court, without inquiring into the merits of the question presented by the bill of exceptions, would by mandamus absolute compel the trial judge to certify the same. This case has never been overruled. It was commented on by the Supreme Court in the opinion rendered by Mr. Justice Cobb in Rawlins v. Mitchell, supra. Justice Cobb there said, “When a case has been tried in the superior court and a verdict rendered therein,- the losing party is entitled to make a motion for a new trial, and to bring to this court for review the decision of the judge overruling the motion. . . . When a bill of exceptions, in such cases, is tendered to the judge, and the averments therein are true, it is the duty of the judge to certify the same, in order that the case may be brought to this court, according to the usual practice governing such matters. When in such a case the judge refuses to certify the bill of exceptions, and an application for mandamus is made to this court to compel him to certify the same, the only question that will be determined on such application is whether the bill of exceptions is in due form and it is shown by the petition for mandamus that the averments therein are true. The merits of the assignments of error therein will not be dealt with. In such cases it is immaterial whether the assignments of error are meritorious. The case must reach the Supreme Court in the ordinary way. . . It will be seen that there are two classes of cases relating to the duty and authority of this court upon an application for a mandamus- to compel the judge to certify to a bill of exceptions. If it is the first bill of exceptions after verdict, the merits of the ease will not be considered upon the application for mandamus. . The ease now under consideration is not a ease of the first bill of exceptions after verdict. . . But it is to a ruling relating to a motion to set aside a judgment made after the term at which the judgment was- rendered, but within three years from the date of the judgment. Shall a case of this character be classed with those which are embraced in the rule in Taylor v. Reese, supra, or shall it be classed with those embraced in the rule laid down in Malone v. Hopkins [49 Ga. 221] and the numerous cases following it? The reason at the foundation of the latter class of cases is undoubtedly that there must be a termination of a criminal case; and while no party will be deprived of a hearitg on the merits of his ease, no matter what may be its character, whether an extraordinary *511motion for new trial, motion to set aside a judgment, or other proceeding after verdict, the'judge of the superior court will not be compelled to certify a bill of exceptions in such proceeding unless it is made to appear to this court that the applicant has been denied some right guaranteed to him by law.” Malone v. Hopkins was a ease where the trial judge refused to certify to a bill of exceptions complaining of a ruling upon an extraordinary motion for new trial. When brought to the Supreme Court upon application for mandamus' a mandamus was refused. In the casé of Rawlins v. Mitchell, supra, just quoted from, three of the Justices, while concurring, stated obiter that in their opinion “it is not an arbitrary and invariable rule' that this court will by mandamus compel the signing even of a first bill of exceptions.” Be that as it may, the doctrine of Taylor v. Reese, as above stated, has not been overruled.- In my opinion the doctrine there laid down controls the ease now before us.
Whether or not there appears to be any merit in the questions • raised in the bill of exceptions exhibited to us in this case, I' do not think that we should close the door of this court in the face of the applicant and deny to him the privilege of at least one hearing on the merits of the questions presented in his bill of exceptions, after a proper certification thereof and upon its being regularly-submitted to this court. The doors of courts are supposed to be open, not barred.
Even though, under the law as at'present announced, the contention of the applicant may not be meritorious, he unquestionably has the right to a hearing wherein he can seek to have overruled the decisions which confront him. The latter can be accomplished • only upon a review on a bill of exceptions- regularly bringing the case up. It cannot be done on an application for a mandamus to compel the signing of the bill of exceptions.
While it would be a great relief of this court could we refuse to grant a mandamus absolute in any case where the questions raised in the bill of exceptions were palpably without merit, yet under the liberal practice ^obtaining- in this State, allowing resort to this court as a matter of right to every litigant east in the court below, it would seem that we should not refuse, except in extraordinary cases, to allow a losing party, upon his first complaint of a decision of the court below, the right to regularly come to this court and *512have his ease here once reviewed. Such relief should be granted by legislation, rather than by a refusal on our part to issue a mandamus for the purpose of having certified a bill of exceptions which presents no meritorious question for our review.
For the above reasons I feel constrained to hold that a mandamus absolute should be granted, and therefore must dissent from- the judgment denying it.